          Case 1:20-cv-08349-LJL Document 23 Filed 12/16/20 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                        86 Chambers Street, 3rd Floor
                                                        New York, New York 10007

                                                     December 16, 2020
BY ECF

The Honorable Lewis J. Liman
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

        Re:     Ryan Goodman v. U.S. Dep’t of Defense, No. 20-cv-8349 (LJL)

Dear Judge Liman:

        This Office represents the United States Department of Defense (“Defendant” or
“Agency”) in connection with the above-referenced action brought pursuant to the Freedom of
Information Act (“FOIA”). On December 15, 2020, Plaintiff submitted a letter in which he
requested that the Court order Defendant to (1) “submit within seven calendar days either the troop
numbers directly responsive to Plaintiff’s first FOIA request . . . or an affidavit by an original
classification authority explaining with specificity why these previously reported troop numbers
are now properly classified . . .”; (2) “submit by January 6, 2021, an affidavit by an original
classification authority explaining with specificity why information responsive to Plaintiff’s
second FOIA request is now properly classified and cannot be disclosed, and why only 13 internal
pages were deemed responsive to these four categories of requested documents”; and (3) “provide
to Plaintiff by January 6, 2021, a written clarification of the criterion the Department uses to place
troops in temporary versus permanent personnel categories.” (ECF No. 21.) I write respectfully
to object to Plaintiff’s request and instead to propose a briefing schedule for cross-motions for
summary judgment, which is the proper procedure to resolve Plaintiff’s objections to the Agency’s
responses to his FOIA requests.

         Plaintiff’s first two requests for the Agency to file standalone affidavits, outside the context
of dispositive motions, is premature. In the FOIA context, summary judgment motions are the
appropriate vehicle for testing the adequacy of the agency’s search for responsive records and
application of exemptions, and affidavits are filed to allow the defending agency to meet its burden
on summary judgment “of showing that its search was adequate and that any withheld documents
fall within an exemption to the FOIA.” Carney v. U.S. Dep’t of Justice, 19 F.3d 807, 812 (2d Cir.
1994). Plaintiff seeks here to untether the requested affidavits from their principal purpose: to
support a motion for summary judgment. Plaintiff does not identify any reason for the Court to
order the Agency to file affidavits before dispositive motion practice. Unless and until this
litigation reaches the summary-judgment stage—which the Agency proposes as an immediate next
step, see infra—Plaintiff’s request for affidavits should be rejected as premature. Cf. Stimac v.
          Case 1:20-cv-08349-LJL Document 23 Filed 12/16/20 Page 2 of 3

 Page 2 of 3


U.S. Dep’t of Justice, 620 F. Supp. 212, 213 (D.D.C. 1985) (denying as “untimely” plaintiff’s
motion for DOJ component to prepare Vaughn index because it “would be premature before the
filing of dispositive motions”).

        Plaintiff’s third request—for a written clarification of the criterion the Department uses to
place troops in temporary versus permanent personnel categories—is also improper. FOIA does
not permit courts to compel an agency to produce anything other than responsive, non-exempt
records. See 5 U.S.C. § 552(a)(4)(B) (district court “has jurisdiction to enjoin the agency from
withholding agency records and to order the production of any agency records improperly
withheld” from plaintiff). Where an agency establishes that information falls within a FOIA
exemption, it cannot be compelled to produce that information, even in an altered or modified
form. See, e.g., Kissinger v. Reporters Comm. for Freedom of the Press, 445 U.S. 136, 152
(1980) (“The Act does not obligate agencies to create or retain documents.”); NLRB v. Sears,
Roebuck & Co., 421 U.S. 132, 162 (1975) (FOIA “only requires disclosure of certain documents
which the law requires the agency to prepare or which the agency has decided for its own reasons
to create”); ACLU v. Dep’t of Justice, 681 F.3d 61, 71 (2d Cir. 2012) (“if the Government altered
or modified the [requested document] . . . the Government would effectively be ‘creating’
documents—something FOIA does not obligate agencies to do”); Carson v. U.S. Office of Special
Counsel, 534 F. Supp. 2d 99, 103 (D.D.C. 2008) (“[P]laintiffs’ request that this Court order the
defendant to create records or to render opinions . . . is not cognizable under the FOIA.”). And
FOIA does not require agencies to “produce or create explanatory material,” Sears, Roebuck &
Co., 421 U.S. at 161–62, or “answer questions,” Hudgins v. IRS, 620 F. Supp. 19, 21 (D.D.C.
1985).

        Because the Agency has provided Plaintiff with final responses to his FOIA requests, and
Plaintiff wishes to challenge those responses, the appropriate next step is for the Court to set a
briefing schedule for motions for summary judgment. In support of its motion, the Agency will
submit one or more declarations to carry its burden of showing that its search was adequate and
any withheld documents fall within a statutory exemption. Accordingly, this Office respectfully
requests that the Agency be permitted to file the opening motion for summary judgment on or
before January 18, 2021. This deadline will enable the Agency to prepare the requisite
declaration(s) and complete the Agency’s internal review processes, and allow our Office draft the
opening brief.

       I thank the Court for its attention to this matter and look forward to discussing these matters
at tomorrow’s conference.




                                                  2
          Case 1:20-cv-08349-LJL Document 23 Filed 12/16/20 Page 3 of 3

 Page 3 of 3


                                            Respectfully,

                                            AUDREY STRAUSS
                                            Acting United States Attorney
                                            Southern District of New York

                                            By: /s/ Ilan Stein
                                            ILAN STEIN
                                            Assistant United States Attorney
                                            86 Chambers Street, Third Floor
                                            New York, New York 10007
                                            Tel.: (212) 637-2525
                                            E-mail: ilan.stein@usdoj.gov

cc: Plaintiff’s counsel (via ECF)




                                        3
